Citation Nr: 1213584	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the overpayment of VA benefits in the amount of $9,778.33 was valid.

2.  Entitlement to waiver of recovery of overpayment of compensation in the amount of $9,778.33.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active military service from February 1981 to February 1985 and from December 1990 to January 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 determination of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran married his former wife [redacted] in June 1981.  

2.  In August 1998, the Veteran was granted service-connected compensation benefits, effective January 21, 1998.  

3.  In August 1998 and January 2001 award letters, the RO advised the Veteran that additional benefits had been included in his compensation for his spouse, and that he must tell VA immediately if there were any changes in the number or status of his dependents.  He was further advised that failure to promptly tell VA of a dependency change would result in an overpayment of his benefits, which would have to be repaid by him.  

4.  The Veteran obtained a divorce from [redacted] in December 1998, and married [redacted] in July 1999.

5.  The Veteran did not inform VA of his divorce or his remarriage until September 2006, when he responded to the RO's request to verify his continued entitlement to additional benefits for a dependent spouse and children.  

6.  The RO retroactively terminated payment of additional benefits on behalf of the previous dependent spouse effective January 1, 1999, and did not grant additional benefits on behalf of the new dependent spouse until October 1, 2006.  

7.  For the period from January 1, 1999 to September 1, 2006, the Veteran received dependency benefits for [redacted], to which he was not entitled because he was not married to her at that time; this resulted in an overpayment to the Veteran of $9,778.33.  

8.  VA was not solely at fault in the creation of the debt.  


CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of $9,778.33 was validly created.  38 U.S.C.A. § 1115, 5103, 5103A, 5107, 5112 (West 2002); 38 C.F.R. § 3.159, 3.500, 3.501.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v.Principi, 16 Vet. App. 132 (2002)).
Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. 
Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the creation of the overpayment.  In short, the Board concludes from its review that the requirements for the fair development of the appeal have been met in this case.

II. Applicable Legal Criteria

The Court has held that the issue of the validity of a debt is a threshold determination which must be made prior to a decision on a request for waiver of the indebtedness. See Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998). 

In that regard, the Board notes that under 38 U.S.C. § 5112(b)(10), the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment. See also 38 C.F.R. § 3.500(b)(2). 

The Court noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award." Erickson v. West, 13 Vet. App. 495, 499  (2000). 

Sole administrative error may be found to occur in cases where the veteran neither had knowledge of nor should have been aware of the erroneous award. Further, such error contemplates that neither the veteran's actions nor his failure to act contributed to payment pursuant to an erroneous award. 38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 3.500(b)(2).


III. Factual Background

In January 1998, the Veteran filed a claim for VA compensation benefits.  He listed [redacted] as his wife, whom he married in June 1981. 

In August 1998, the Veteran was granted service-connected compensation benefits, effective January 21, 1998.  He was notified that his monthly rate included an additional allowance for his wife, [redacted], as well as his sons.
A January 10, 2001 Report of Contact shows that the Veteran informed VA that his dependent son would graduate in June 2001.

In a January 17, 2001 letter, the RO informed the Veteran that his disability compensation award was being amended.  He was informed that additional benefits were being included for his spouse and children.  He was also informed that he must tell VA immediately if there was any change in the number or status of his dependents and that failure to tell VA immediately of a dependency change would result in an overpayment which must be repaid.

In a September 1, 2006 letter, the RO requested that the Veteran submit a VA Form 21-0538 (Status of Dependents Questionnaire) to verify the status his dependents. 

A VA Form 21-0538 (Status of Dependents Questionnaire) received at the RO on September 13, 2006, shows that the Veteran reported that he was married to [redacted].  He submitted documentation of his 1998 divorce from [redacted] and his 1999 marriage to [redacted].
 
In a letter dated on April 17, 2007, the RO indicated that VA was currently paying the Veteran dependent benefits for [redacted], but that he reported that he was married to [redacted].  The RO informed the Veteran that it was not previously informed of this change and, therefore, planned to reduce his compensation payments by removing [redacted] as his dependent wife.  The RO also reported that January 1998 was the last time that it knew that the Veteran was married to [redacted].

A VA Form 21-686c (Declaration of Status of Dependents) received at the RO on June 11, 2007, shows that the Veteran reported that he married [redacted] on June [redacted], 1981 and that they were divorced on December [redacted], 1998.  He married [redacted] on July [redacted], 1999.

In an August 2007 letter, the RO, based on the Veteran's June 11, 2007 VA Form 21-686c, informed that the Veteran that it removed [redacted] from his award effective January 1, 1999, the first of the month following his divorce.  It also indicated that although the Veteran stated that he married [redacted] on July [redacted], 1999, she could not be added to his award until October 1, 2006, the first of the month following his notification to VA of his marriage to [redacted], because VA did not get the information within one year of the event.

In his August 2007 Notice of Disagreement, the Veteran stated that he felt the amount of debt that he owned was incorrect because he was divorced on December [redacted], 1998 and remarried on July [redacted], 1999.  According to the Veteran, based on such dates, he should owe $2, 310.00 rather than $9,778.33

During his February 2012 Central Office hearing, the Veteran testified that he remembered informing VA that he had married [redacted] and that even though it took a long time to do so, VA should not take money back, because he was married. (Transcript (T.) at page (pg.) 10.)  


IV. Legal Analysis

In this case, the Veteran contends that there should be no overpayment established from January 1999 to September 2006 because he was actually married during that time period (i.e., the status of his dependents never changed, only the name of his dependent spouse).  He also maintains that he does not owe $9,778.33, but rather $2,310.00 for the time that he was not married (e.g., from January 1999 to July 1999).

Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d) (2).  

The effective date of the award of any benefit or increase by reason of marriage shall be the date of that event if proof is received by VA within a year from the date of marriage.  38 U.S.C.A. § 5110(n).  Under 38 C.F.R. § 3.401(b), the effective date for the award of additional compensation for a dependent is the latest of (1) the date of claim, which is either the date of his marriage, if evidence of the event is received within one year of the event, or the date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) the date the dependency arises; (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (4) the date of commencement of the Veteran's award.  

Applying the foregoing regulation to the facts of the present case, the Board finds that overpayment of additional benefits on behalf of a dependent spouse was properly created.  There can be no dispute that the effective date of termination of additional benefits for [redacted] was the date of divorce in December 1998.  See 38 C.F.R. § 3.501(d) (2) which provides that benefits discontinue the last day of the month in which the divorce occurred.  

The only real dispute in this case is when the benefits on behalf of [redacted], the second dependent spouse, should commence.  Under the foregoing law and regulation, the date of benefits is not the date of marriage, but rather the date the VA is notified of the marriage.  The only exception to that rule is where notification is received by VA within a year of the marriage.  That exception does not apply in this case.  

In this regard, the record shows that in 1998 and 2001, both prior to his divorce and after his remarriage, VA notified the Veteran that he must tell VA immediately if there were any changes in the number or status of his dependents and advised that his failure to promptly tell VA of a dependency change would result in an overpayment of his benefits, which would have to be repaid by him.  Nevertheless, despite this notice, the evidence of record fails to show that the Veteran informed VA of his July 1999 remarriage until September 2006.  The Board acknowledges the Veteran's contentions that he told someone at VA about his marriage to [redacted].  However, although VA treatment records dated in 2001 show that the Veteran referenced to his examiner having been married twice, there is absolutely no evidence of record that he ever contacted any pertinent and/or appropriate RO employee to inform VA of his divorce and subsequent remarriage at any date earlier than the August 2006 date.  The only evidence of record pertaining to the status of any of his dependents is a January 10, 2001 VA Form 119 (Report of Contact), in which it was indicated that the Veteran reported that his dependent son was graduating in June 2001.  Accordingly, based on this evidence, the Board finds that the RO properly reinstated dependent benefits for [redacted] in October 2006, the first month following the Veteran's September 2006 notification to the VA of his remarriage.  The Board also finds that the overpayment of additional benefits on behalf of a dependent spouse was properly created.  

In sum, applicable regulations specify that the Veteran was not entitled to additional compensation benefits due to having [redacted] as a dependent as of December 31, 1998.  He, nevertheless, received such benefits for [redacted] until September 2006.  There is no persuasive evidence showing that he notified VA of, or that VA was otherwise aware of, his divorce from [redacted] until at least September 2006.  Nor is there otherwise any indication of administrative error on the part of VA.  Applicable regulations also provide that he was not entitled to additional compensation benefits for [redacted] until at least October 2006.  Based on these facts, and the applicable regulations governing the effective date of the removal of [redacted] from the Veteran's award, the overpayment at issue was validly created.  

Therefore, the debt was validly created and was properly calculated in the amount of $9,778.33.  The weight of the evidence is against the claim and the appeal is denied.  


ORDER

The overpayment of compensation benefits for a dependent spouse in the amount of $9,778.33 was validly created, and the appeal is denied.  


REMAND

The record shows that in August 2007, the Veteran requested a waiver of recover the $9,778.33 debt at issue.  In April 2008, the Committee on Waivers and Compromises denied the Veteran's request.  The Veteran filed a Notice of Disagreement, which was received in May 2008.  A Statement of the Case addressing validity was issued in December 2008.  The timely Form (was sufficiently broad as to encompass the waiver of recovery issue on the basis of defeating the purpose for which the benefit was intended.  A Statement of the Case addressing waiver of recovery was issued in August 2009.  The pleadings at the hearing were sufficiently broad as to encompass the waiver issue.  

The AOJ has not had an opportunity to determine if there is a timely substantive appeal regarding the issue of waiver of recovery of an overpayment of compensation.  In view of the fact that the initial NOD addressed each issue, this is a matter that should be the subject of a Remand, rather than a referral.  Accordingly, the case is remanded for the following:

The AOJ should review the record and determine whether there is a proper, timely substantive appeal in regard to the issue of waiver of recovery of an overpayment of compensation.  (We note that the initial NOD addressed each issue, the initial Form 9 was broad in scope and the testimony was broad in scope.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


